*768
ORDER

PER CURIAM.
Stanley Ursery (“Movant”) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.151 motion for post-conviction relief after an evidentiary hearing. In his appeal, Mov-ant contends that the trial court erred when it failed to find Movant’s trial counsel rendered ineffective assistance of counsel. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. Mo. Rules Crim. Proc.2004.